Title: Thomas Jefferson to Joseph Lakanal, 30 July 1816
From: Jefferson, Thomas
To: Lakanal, Joseph


          
            Sir
            Monticello July 30. 16.
          
          Your favor of June 1. with the letters it covered was recieved a few days ago only; and had your worth been less known, the testimony of my friend La Fayette would have been a sufficient passport to my esteem and services. the affliction of such a change of scene as that of Paris for the banks of Ohio, I can well concieve. but the wise man is at home every where, and the mind of the Philosopher never wants occupation. I weep indeed for your country; because, altho’ it has sinned much,
			 (for we impute of necessity to a whole nation the wrongs of which it permits an individual to make it the instrument) yet it’s sufferings are beyond it’s sins; and their excesses are now become
			 crimes in those committing them. we revolt against them the more too, when we see a nation equally guilty wielding the scourge, instead of writhing under it’s inflictions, at the same stake. but
			 this
			 cannot last. there is a day of judgment for that nation, and of resurrection for yours. my greatest fear is of premature efforts. it is an affliction the less for you, that you now see them from
			 a
			 safe shore: for to remain amidst sufferings which we cannot succour is useless pain.     I am happy that in your retirement the subject to which you propose to avert your mind is an
			 interesting
			 one to us. we have not as yet a good history of our country, since it’s regenerated government. Marshall’s is a mere party diatribe, and Botta’s only as good as could have been expected from such a distance. I fear your distance from the depositories of authentic materials will give you trouble. it may perhaps oblige you at times
			 to travel in quest of them. should your researches bring you into this section of the country, and any thing here be worth your notice, we shall be glad to recieve you as a guest at Monticello, and to communicate freely any thing possessed here. with every wish for your happiness in the new situation in which you are placed, I salute you with perfect esteem & respect.
          Th: Jefferson
        